Title: From George Washington to Major General William Heath, 18 May 1777
From: Washington, George
To: Heath, William



Sir
Head Quarters Morris Town May 18th 1777.

Your favour of the 9th instant by Capt: Mullen is this day handed me.
I am happy to hear, that the assembly have resolved to complete the Regiments by drafts, and have adopted the three recommended to them in addition to the 15th. The drafts must come on to Peeks Kill as fast as possible. Those who have not had the small pox will be inoculated there, which will put them in the way of being serviceable, in case of any push upon that quarter, so that a double end will be answered.
It is highly necessary that guards should be continued on the Stores at the different places, strong in proportion to the importance of the magazines, and such as would not be merely nominal, but capable of defending them from any attempt that might be made upon them.
As the Continental Troops cannot be spared for this purpose, it must be the business of the Militia, and the propriety is evident that they should be paid and subsisted at a Continental expence while on this duty.
Though the danger of an invasion of your State is remote and uncertain, yet the idea of such an event is not intirely without foundation; and this points out the expediency of making every exertion, and doing every thing consistent with more urgent views to prepare for it. But this preparation should not and must not interfere with that attention, which is due to those posts where the danger is immediate and certain. No relaxation can be admitted in your endeavours to strengthen our hands this way agreeable to the directions heretofore given. Every thing in your power must be done, in the first place, to fill equip and forward the Continental Regiments to the places of their destination.
The zeal of your State in the several instances you mention merits applause, and I trust the infinite importance of the occasion will continue to keep it alive in the fullest force and vigour.
You will be pleased to send immediately on to Head Quarters all the persons mentioned in the inclosed list.
I observe that your assembly have it in contemplation to raise some Colonial Regiments. As this measure will certainly tend to impede the progress of the Continental inlistments, I could wish it might not be adopted till they are complete, for it would certainly be impolitic to

pursue partial plans of defence, in diminution of the common Strength. I informed you on a former occasion that it was my intention to let the three supernumerary Regiments remain in your State, till the designs of the Enemy became so conspicuous as to admit no doubt that their continuance there is no longer necessary. You will be pleased to assure the Assembly, in my name, that this is my intention; so that those Regiments will answer the end they propose from raising Colonial Troops. I would beg leave to recommend it to them, to exert themselves to fill these as well as the other Continental Regiments and to defer the raising any on the particular establishment of the State till they are completed. I am &ca

G. Washington

